IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
          NOS. WR-92,513-01, WR-92,513-02, WR-92,513-03, AND WR-92,513-04


                      EX PARTE MAX PATRICK SADLER, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
            CAUSE NOS W02-74193-M(A), W02-74191-M(A), W02-74192-M(A)
                             AND W02-74194-M(A)
                       IN THE 194TH DISTRICT COURT
                           FROM DALLAS COUNTY


     Per curiam. YEARY , J., filed a dissenting opinion in which SLAUGHTER , J., joined.
KELLER , P.J., dissented.

                                          OPINION

       Applicant entered open pleas of guilty in these four cases to two charges of aggravated sexual

assault of a child and two charges of indecency with a child. Applicant was sentenced to fifty years'

imprisonment, thirty-five years' imprisonment, twenty years’ imprisonment and ten years'

imprisonment, to run concurrently. The Fifth Court of Appeals affirmed his convictions. Sadler v.

State, Nos. 05-04-01814-CR, 05-04-01815-CR, 05-04-01816-CR and 05-04-01817-CR (Tex. App.

— Dallas December 14, 2005) (not designated for publication). Applicant filed these applications

for writs of habeas corpus in the county of conviction, and the district clerk forwarded them to this
                                                                                                       2

Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things,1 that appellate counsel failed to timely inform

Applicant of his right to file a pro se petition for discretionary review. Based on the record, the trial

court has determined that appellate counsel's performance was deficient and that Applicant would

have timely filed a petition for discretionary review but for counsel's deficient performance.

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).             Applicant may file an out-of-time petition for

discretionary review of the judgments of the Fifth Court of Appeals in cause numbers 05-04-01814-

CR, 05-04-01815-CR, 05-04-01816-CR and 05-04-01817-CR. Should Applicant decide to file a

petition for discretionary review, he must file it with this Court within thirty days from the date of

this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     February 2, 2022
Do not publish




        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.